Citation Nr: 1104838	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
clavicle fracture (right shoulder disorder).

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depressive disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for residuals of a right 
ankle sprain (right ankle disorder).

5.  Entitlement to service connection for residuals of a left 
shoulder injury.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a cervical spine 
disorder (claimed as degenerative changes in the spine).

9.  Entitlement to service connection for an inguinal ligaments 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2004 to March 2005, 
and from August 2005 to November 2006, to include service in the 
Southwest Asia Theater of operations during the Gulf War.  The 
Veteran also has what appears to be inactive duty service in the 
Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in San 
Juan, the Commonwealth of Puerto Rico. 

The Board notes that in September 2009, the Veteran submitted an 
Appeal To Board Of Veterans' Appeals (VA Form 9) with respect to 
the above claims that was accompanied by medical records; 
however, she did not submit any statement waiving initial RO 
review of this submission.  Nevertheless, the Board finds a 
waiver of this nature is not necessary, since the documents 
essentially duplicate the evidence and argument previously 
considered by the RO.  See 38 C.F.R. § 20.1304(b).  Therefore, 
remand of the present claim to permit the RO to consider the 
September 2009 submission, as an initial matter, is unnecessary.  

The issues of service connection for an acquired psychiatric 
disorder, sleep apnea, right ankle disorder, left shoulder 
disorder, right hip disorder, low back disorder, cervical spinal 
disorder, and inguinal ligaments disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran 
has a right shoulder disorder that is etiologically related to 
her period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA 
to assist a claimant at the time he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of the information and evidence necessary to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will attempt to provide; and (3) that the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial to 
the claimant unless VA shows that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore 
the burden of proving that such an error did not cause harm.  
Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
United States Supreme Court (Supreme Court) held that the Federal 
Circuit's blanket presumption of prejudicial error in all cases 
imposed an unreasonable evidentiary burden upon VA.  Rather, in 
Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant. 

By letter dated in July 2007, the Veteran was notified of the 
information and evidence necessary to substantiate her claims.  
VA told the Veteran what information she needed to provide, and 
what information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that VA has satisfied 
the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in July 2007, wherein VA informed the Veteran as to the 
type of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the Veteran 
prior to the transfer and certification of her case to the Board, 
and thus, compliance with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) have been met.  Nonetheless, in 
light of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the Court's 
holding.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service and VA medical treatment 
records have been obtained.  She was provided appropriate VA 
medical examinations.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same  probative 
value.

Right Shoulder Disorder

The Veteran has claimed that she currently has a right shoulder 
disorder that is related to her active duty service.  She 
asserted that she suffered a fall while on active duty in August 
2006, which resulted in a fracture of her right clavicle.  The 
Veteran has essentially claimed that her current right shoulder 
disorder is related to her in-service injury.

The Veteran's service treatment records have been reviewed and 
reflect treatment for a right shoulder injury.  Overall, these 
records indicate that the Veteran incurred a fall in August 2006, 
after which she initially reported injuring her left hip and left 
wrist.  An August 2006 medical record indicates that the Veteran 
experienced right side clavicle pain after lifting boxes; the 
examiner stated that the Veteran had experienced pain in her 
clavicle after her August 2006 incident.  In September 2006, the 
Veteran reported having problems with her right collar bone for 
approximately two months.  She stated that she fell on her left 
shoulder but did not feel her collar bone pain until two weeks 
later.  An X-ray examination revealed a healed clavicular 
fracture.   On an October 2006 report of medical assessment, the 
examiner noted the September 2006 diagnosis of a right clavicular 
fracture due to fall.  

In August 2007, the Veteran underwent VA joints and general 
medical examinations, at which time the claims file was reviewed.  
The examiner noted the in-service history of a fall and the 
diagnosis of a healed right clavicular fracture.  She also noted 
the Veteran's report of experiencing right shoulder pain in 
August 2006 after lifting heavy boxes.  The Veteran reported 
having intermittent right shoulder pain, decreased range of 
motion, and decreased strength.  She denied ever experiencing a 
right shoulder dislocation.  The physical examination revealed 
tenderness on palpation of the clavicle and no limitations in the 
right shoulder range of motion.  An X-ray examination revealed a 
normal right shoulder.  With regards to a diagnosis, the examiner 
concluded that there was no right shoulder pathology found.

The Veteran's VA treatment records include her reports of 
multiple joint pains.  In October 2008, the Veteran reported 
injuring her right shoulder after suffering a fall earlier that 
month.  Following a clinical examination, the diagnosis was 
status post fall with trauma to right shoulder, suspected 
acromioclavicular strain.  The Veteran was prescribed physical 
therapy.

Having carefully reviewed the evidence of record, the Board finds 
that the preponderance of the evidence weighs against the 
Veteran's claim for service connection for a right shoulder 
disorder.  The Board recognizes that the medical evidence shows 
that the Veteran was recently assessed with a suspected 
acromioclavicular strain after a fall in October 2008.  However, 
the preponderance of the medical evidence, as discussed below, 
does not indicate that the Veteran's current condition is related 
to an in-service injury or that the disorder is otherwise related 
to her period of active service.  Therefore, the Board concludes 
that service connection is not warranted.

The Board has considered the Veteran's assertion that her current 
right shoulder condition is related to an in-service injury.  In 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2).  
The Veteran's available service treatment records show that she 
was treated for right shoulder pain in August 2006 and diagnosed 
with a healed right clavicle fracture in September 2006.  As 
such, the Veteran's account of the in-service right shoulder 
injury is considered competent.

Having found the Veteran's lay statement to be competent, the 
Board must also determine whether such evidence is credible.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence of 
record, malingering, desire for monetary gain, and demeanor of 
the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Further, the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
Vet. App. 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran's account of having right 
shoulder pain following the in-service injury is credible.  
Indeed, her service treatment records document her reports of 
having right shoulder pain after lifting boxes and after 
suffering a fall in August 2006.  She was subsequently diagnosed 
with a healed right clavicle fracture in September 2006.  
However, the fact remains that there is no evidence that the 
Veteran sustained a chronic injury or disability as a result of 
the in-service incident.  

In this regard, there is no competent medical evidence that 
suggests a nexus between the Veteran's currently diagnosed right 
shoulder disorder and her period of active service.  Indeed, the 
August 2007 VA examiner determined, following a thorough review 
of the claims file and clinical examination of the Veteran, that 
the Veteran did not have any right shoulder pathology at that 
time.  The examiner's conclusion is considered highly probative 
as it is definitive and based upon a complete review of the 
Veteran's entire claims file and clinical evaluation of the 
Veteran.  Accordingly, the conclusion is found to carry 
significant probative weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
The Board recognizes the Veteran's competent report during the 
August 2007 examination of experiencing intermittent right 
shoulder pain.  The August 2007 examination, however, was 
negative for a diagnosis associated with her reports of 
occasional right shoulder pain.  To the extent the medical 
evidence of record contains complaints, treatment, or a diagnosis 
of pain, the Board notes that pain alone, without a diagnosed 
related medical condition, does not constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999). 

Moreover, the evidence of record does not show a diagnosed right 
shoulder disorder until years after the Veteran's separation from 
active duty service.  The VA post-separation treatment records 
reveal that the Veteran reported injuring her right shoulder 
after a fall in October 2008.  It was then that the Veteran was 
assessed as having a suspected clavicular ligament strain.  This 
diagnosis was rendered almost two years after the Veteran's 
separation from service, and only after the Veteran suffered a 
fall.  The Veteran has not claimed and the medical evidence does 
not suggest that the October 2008 post-separation injury and 
associated diagnosis are related to her period of active service.  
The Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
service, can be considered as evidence against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (2000).  Although the Veteran 
currently has a right shoulder disorder there is no evidence of a 
chronic disability during her period of active service or medical 
evidence associating her current diagnosis to service.  See 
Hickson, 12 Vet. App. at 253. 

The only evidence relating a right shoulder disorder to the 
Veteran's period of active service is the Veteran's own 
statements.  In addition to the medical evidence, the Board has 
also considered the Veteran's statements that she has a right 
shoulder disorder related to the in-service injury.  As noted 
above, the Board finds the Veteran's statements as to the in-
service injury, her right shoulder symptomatology, and her active 
service experiences to be both competent and credible.  However, 
a chronic right shoulder disorder is not a disability subject to 
lay opinions as to diagnosis and etiology.  While some symptoms 
of a right shoulder disorder, such as pain, may be reported by a 
layperson, the diagnosis and etiology of the disorder require 
medical training.  The Veteran does not have the medical 
expertise to diagnose herself with a right shoulder disorder, nor 
does she have the medical expertise to provide an opinion 
regarding its etiology.  Thus, the Veteran's lay assertions as to 
the etiology of the claimed right shoulder disorder are not 
competent or sufficient in this instance.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
currently has a right shoulder disorder that was incurred as a 
result of her period of active service would be speculation, and 
the law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 3.102; 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a right 
shoulder disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a right shoulder disorder is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
she is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

Acquired Psychiatric Disorder

Here, the Veteran claims that she currently has a psychiatric 
disorder that is related to her active service.  Having reviewed 
the evidence of record, the Board finds that additional 
development is needed with respect to the Veteran's claim.

The Veteran's service treatment records are negative for a 
psychiatric diagnosis during her active duty service.

The medical records dated after the Veteran's separation from 
active duty service reflect a psychiatric diagnosis.  In May 
2007, the Veteran underwent psychotherapy screening.  She 
reported that she had returned from Iraq in November 2006, and 
that since her return she experienced depressive symptoms, had 
difficulty connecting to others, and had many conflicts with her 
partner.  Following a mental status examination, the diagnosis 
was an adjustment disorder with mixed anxiety and depressed mood.  
No opinion was provided with respect to the diagnosis.  The 
Veteran was further evaluated in October 2007, at which time she 
reported experiencing psychiatric symptomatology.  The diagnostic 
impression was depressive disorder and rule out panic disorder.  

In August 2007, the Veteran underwent a VA mental disorders 
examination, and the claims file was reviewed.  She reported 
experiencing psychiatric symptoms since November 2005 when she 
arrived in Iraq.  Following a mental status examination, the 
diagnosis was depressive disorder.  However, the examiner did not 
offer an opinion as to whether the Veteran's diagnosis was 
related to her period of active service.  

In light of the foregoing, the Board finds that additional 
development is necessary to properly assess the nature and 
etiology of the Veteran's claimed psychiatric disorder.  While 
the medical evidence shows that the Veteran has been diagnosed 
with a psychiatric disorder, this evidence is negative for a 
medical opinion as to whether any diagnosed disorders are related 
to the Veteran's period of active service.  In light of this, and 
coupled with the Veteran's competent reports of continuity of 
psychiatric symptoms during service and following separation, the 
Board finds that an additional VA examination is needed.  The 
Board notes that assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  When medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Board needs additional information in order to make a 
determination as to whether any diagnosed psychiatric disorders 
are related to the Veteran's military service.  As such, on 
remand, the Veteran should be scheduled for a VA examination so 
that a medical opinion can be obtained regarding whether any 
diagnosed psychiatric disorders are related to her military 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Sleep Apnea

With respect to this claim, the Veteran has claimed that she has 
sleep apnea that first manifested during her period of active 
service.  She reported experiencing abrupt coughing and a 
sensation of lack of air while lying down and that these symptoms 
began during her active duty service.  She stated that she has 
also experienced these episodes during the day while at work, 
although they occur more frequently at night.  Having reviewed 
the medical evidence of record, the Board finds that additional 
development is warranted with respect to the Veteran's claim.

The Veteran's service treatment records have been reviewed and 
are negative for reports of sleep or respiratory disturbances 
during the Veteran's active duty service.  

In August 2007, the Veteran underwent a VA general medical 
examination, at which time the examiner noted her reported 
symptoms.  The Veteran also reported experiencing episodes of 
loud snoring and reports from others that she stopped breathing 
while sleeping.  She stated that she awoke with dyspnea and 
asphyxia, and felt tired even after sleeping during the night.  
The physical examination was negative for any abnormalities 
affecting the nose, sinuses, mouth, throat, chest, or lungs.  An 
associated pulmonary function study was normal.  Following the 
examination, the examiner commented that a chest X-ray 
examination performed within the previous year was also normal.  
However, she stated that she was unable to make a final diagnosis 
related to the Veteran's claims with a sleep screening, which was 
not completed due to the Veteran's failure to appear for the 
scheduled appointment.  

Subsequent VA treatment records show that the Veteran underwent a 
sleep screening in October 2007.  Following an evaluation with 
the Berlin and Epworth questionnaires, the examiner determined 
that the Veteran showed significant signs and symptoms suggestive 
of sleep apnea.  A sleep study was scheduled in June 2008.  
However, it is unclear from the VA medical records currently 
associated with the claims file as to whether the scheduled sleep 
study was actually completed.  Such records would likely prove 
beneficial to deciding the Veteran's claims.  As such, on remand, 
the RO/AMC shall endeavor to obtain all available VA medical 
treatment records dated from October 2007 relevant to the claimed 
sleep apnea disorder.

Moreover, the Board finds that an additional VA examination is 
warranted to assess the Veteran's claimed sleep apnea disorder.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is: (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 
1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154 (a) requires VA 
to give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits).  In 
light of the Veteran's competent reports of in-service 
symptomatology and the medical evidence suggesting a possible 
sleep apnea disorder, the Board finds that the Veteran should be 
afforded a VA examination to assess the nature and etiology of 
the claimed sleep apnea disorder.  

Right Ankle, Left Shoulder, Right hip, Low Back, 
Cervical Spine, and Inguinal Ligaments Disorders

The Veteran has claimed that she currently has right ankle, left 
shoulder, right hip, and low back disorders, along with an 
inguinal ligament strain and degenerative changes of the spine 
disorder that are all related to her period of active service.  
She has essentially asserted that she incurred injuries to these 
areas during her active duty service and she has experienced a 
continuity of symptomatology following her separation.  Having 
reviewed the evidence of record, the Board finds that additional 
development is needed with respect to the Veteran's claims.  

The Veteran's service treatment records dated during her active 
service reflect treatment for musculoskeletal symptomatology.  
These records confirm that the Veteran suffered a fall in August 
2006, after which time she reported having injuries to her left 
hip, left shoulder, left wrist, and pelvis.  She also reported 
suffering a right ankle sprain in August 2006.  Subsequent 
treatment records show diagnoses of right ankle sprain and 
inguinal pain.  A September 2006 treatment record shows that the 
Veteran's clinical picture with regards to her pelvic 
symptomatology was consistent with parasymphyseal stress 
fractures versus osteitis pubis.  In June 2007, during a period 
of active duty for special work, the Veteran reported that she 
incurred left shoulder pain after raising her arms; she was 
subsequently diagnosed with a left shoulder dislocation.  

The Veteran was afforded a VA general medical examination and VA 
joints examination in August 2007.  The claims file was reviewed 
in conjunction with the examinations.  In addition to the August 
2006 and June 2007 in-service injuries, the Veteran reported that 
she experienced back pain during her military service after 
performing heavy work and also after an in-service fall.  She 
stated that she experienced pain in her bilateral hips while on 
active duty after lifting and climbing over boxes and pallets, 
and jumping.  The Veteran stated that she was told by her VA 
treating physician that she had bilateral inguinal ligament 
sprain.  The examiner noted that a sprain in the inguinal 
ligaments and possible inflammation of the parasymphysis were 
considered among the in-service diagnosis with respect to the 
Veteran's pelvic symptomatology.  Following the clinical 
evaluations of the Veteran and X-ray examinations, the diagnoses 
were left shoulder dislocation residuals, left and right hips 
sprain residuals, lumbar disc disease, lumbar myositis, and spine 
degenerative disease.  The examination report shows a diagnosis 
of left ankle sprain residuals; however, this appears to be in 
error, as the left ankle was not assessed during the 
examinations.  Instead, the right ankle was evaluated.  Thus, it 
appears that the ankle sprain residuals diagnosis pertains to the 
Veteran's right ankle.  However, the examiner failed to provide 
an opinion as to whether the diagnosed disorders were related to 
the Veteran's active service, to include in-service injuries.

Currently, the medical evidence of record is negative for a 
medical opinion regarding whether the claimed right ankle, left 
shoulder, low back, cervical spine, and right hip, and inguinal 
ligaments disorders are related to the Veteran's service.  While 
the Veteran was provided VA examinations with respect to her 
claims, the Board finds the examinations to be inadequate, as 
they are negative for an opinion as to the etiology of the 
claimed disorders.  As noted above, assistance by VA includes 
providing a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin, 1 Vet. App. 171; 
Hatlestad, 3 Vet. App. 213.  Given the Veteran's competent 
reports of the onset and continuity of her musculoskeletal 
symptomatology, the service treatment records showing in-service 
injuries, and the inadequate June 2007 VA examinations, the Board 
finds that additional development is warranted to determine 
whether the claimed disorders are related to the Veteran's period 
of active service.  As such, on remand, the Veteran should be 
scheduled for a VA examination so that a medical opinion can be 
obtained regarding whether any the claimed right ankle, left 
shoulder, low back, cervical spine, right hip, and inguinal 
ligament disorders are related to her active service.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of her asserted 
psychiatric disorder.  The entire claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
prior to conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be reported 
in detail. 
 
Following the examination, the examiner shall 
identify all psychiatric disorders found to 
be present.  For any current diagnoses made, 
the examiner is requested to offer an opinion 
as to whether it is at least as likely as not 
(probability of 50 percent or greater) that 
any of the diagnosed disorders is related to 
the Veteran's period of active service.  In 
doing so, the examiner should acknowledge the 
Veteran's report of psychiatric symptoms in 
service and following her separation from 
active duty service.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  The examiner must consider and 
reconcile any additional diagnoses of record 
or any contradictory evidence regarding the 
above.  If the examiner is unable to provide 
an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be rendered. 

2.  In regard to the sleep apnea claim, the 
RO/AMC shall associate with the Veteran's 
claims file all VA medical records related to 
the claimed disorder that are not already of 
record, including any sleep study 
assessment(s) performed since October 2007.  
Any additional pertinent records identified 
by the Veteran during the course of this 
Remand should also be obtained, following the 
receipt of any necessary authorizations from 
the Veteran, and associated with the claims 
file.

3.  The RO/AMC shall then schedule the 
Veteran for an appropriate VA examination to 
assess the nature and etiology of the claimed 
sleep apnea condition.  The entire claims 
file and a copy of this Remand must be 
reviewed by the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

Following the examination, the examiner shall 
determine whether the Veteran currently has a 
sleep apnea disorder.  If sleep apnea is 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
likelihood) that the sleep apnea disorder is 
related to the Veteran's period of active 
service.  In doing so, the examiner should 
acknowledge the Veteran's report of an onset 
of her reported symptoms during her military 
service and a continuity of symptomatology 
thereafter.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be rendered. 

4.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to assess the 
nature and etiology of the claimed right 
ankle, left shoulder, low back, cervical 
spine, right hip, and inguinal ligaments 
disorders.  The entire claims file and a copy 
of this Remand must be made available to and 
reviewed by the examiner prior to conducting 
the examination.  All necessary tests and 
studies should be performed, and all findings 
must be reported in detail. 
 
Following the examination, the examiner shall 
identify all right ankle, left shoulder, low 
back, cervical spine, right hip, and inguinal 
ligaments disorders found to be present.  For 
any current diagnoses made, the examiner 
shall opine as to whether it is at least as 
likely as not (probability of 50 percent or 
greater) that any of the diagnosed disorders 
is related to the Veteran's period of active 
service, to include any documented in-service 
injuries, diagnoses, or symptomatology.  In 
doing so, the examiner should acknowledge the 
Veteran's report of a continuity of 
symptomatology following her separation from 
active duty service.

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  The examiner must consider and 
reconcile any additional diagnoses of record 
or any contradictory evidence regarding the 
above.  If the examiner is unable to provide 
an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be rendered.

5.  The RO/AMC should then readjudicate the 
Veteran's claims for service connection.  If 
the decision with respect to the claims 
remains adverse to the Veteran, she and her 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time within 
which to respond thereto.  

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


